In re Universal Engineering & Supply, Inc., et al., applying for writ of certiorari, and/or review, to the Third Circuit Court of Appeal, No. 83-661, from the Fourteenth Judicial District Court, Parish of Calcasieu, No. 82-326.
Granted. The judgments of the district court and the court of appeal are reversed and the case is remanded to the district court with instructions to the trial judge to consider the proffered evidence and to take additional evidence on the issue of a credit for premiums attributable to Texas coverage from April 15, 1979 to November 28, 1979.